 134DECISIONSOF NATIONALLABOR RELATIONS BOARDTravel Queen Coaches,Inc.andCarpenters Union,Local 3193,affiliated with the United Brotherhoodof Carpenters&Joiners of America,AFL-CIO.Case 2l-CA-8730July 20, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn March 18, 1970, Trial Examiner Stanley Gilbertissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheRespondent filed an answering brief to GeneralCounsel's exceptions and in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Trial Examiner:Based on a chargefiledAugust 8, 1969, as amended August 29, 1969, byCarpenters Union, Local 3193, affiliated with the UnitedBrotherhoodofCarpenters& Joiners of America,AFL-CIO,hereinafter referred to as the Union, thecomplaint herein was issued on September 22, 1969.The complaint,as amended during the course of thehearing,alleges that Travel Queen Coaches,Inc., hereinaft-er referred to as the Company or the Respondent,engagedin conduct violative of Section 8(a)(3) and(1) of the Act byits discharge of five employees on June 4, 1969.Respondentby its answer,as amended during the course of the hearing,denies that it committed the unfair labor practices allegedin the complaint.Pursuant to notice,a hearing was held in San Bernardino,California,on November 4, 5, and 6,1969, before me.Appearanceswere enteredon behalfof the GeneralCounsel, Charging Party, and Respondent,and briefs werereceived from the General Counsel and Respondent withinthe time designated therefor.Upon the entire record in this proceeding and myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentis a corporation which maintains a plant inRiverside,California,where it is engaged in the business ofmanufacturingtraveltrailers and campers.During the 12months preceding the issuance of the complaint, whichperiodis representative,Respondent, in the normal courseand conduct of its business operations,purchased andcaused to be deliveredto its aforesaid plant materialsvaluedin excessof $50,000 which wereshipped from plantsoutside the Stateof California either directlyto Respondentor directly to variousfirms located in the Stateof Californiawhichin turn shipped those same materials to Respondent.Duringthe sameperiod,Respondent, in the normal courseand conductof its business operations,sold productsvalued in excess of$50,000 directlyto firms located outsidethe Stateof California.As is admitted by the Respondent, it is, and at all timesmaterial has been,an employerengaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that RespondentviolatedSection 8(a)(3) and (1) of the Act bydischarging KevinAkin, Mark Akin, David L.Jenkins,Willie Young, and EdBrown on or about June 4, 1969.The Respondent, in itsanswer,denies that the aforesaid individuals werediscrimi-natorily discharged and affirmativelyallegesthat they..were laid off as result ofreductionin the business of192 NLRB No. 27 TRAVEL QUEEN COACHES, INC.135Respondent." The complaint- does not allege that theRespondent engaged in any conduct which constituted anindependent violation of Section 8(a)(1) of the Act. There isno contention that the record would support a finding ofsuch conduct, and there is no basis for such a contention.Although during, the course of the hearing the Respon-dent indicated that there- was an issue as to whether K.Akin, M. Akin, Jenkins, and Young were "employees"within the meaning of Section 2(3) of the Act, ostensiblybecause they were trainees- in a job-training program'under which the Company was compensated for 50 percentof each, trainee's salary, the Respondent makes no mentionof,this issue in its brief. It is not clear whether Respondenthas abandoned the contention that said individuals werenot "employees." In any event, such a contention is withoutmerit, and it is hereby found that the aforesaid fourindividuals were employees within the meaning of the Act.The fact that they were not "regular" employees would notdeprive them of the protection of the Act.The key figures in the Company are Steven DeGennaro,Sr.,Respondent's president, who is hereinafter referred toas DeGennaro; 2 DeGennaro's son, Steven DeGennaro, Jr.,Respondent''-s, secretary and treasurer, -hereinafter referredto as S. DeGennaro; and Bob, Kent, a foreman and anadmitted supervisor.The Company received a letter in the morning mail onJune 3 from the Union which advised the ,Company that"many" of its employees, had indicated an interest in beingrepresented by the ,Union-and warned the Company aboutengaging in any conduct violative of the Act.Gaylord Hanson, who -voluntarily severed his employ-ment with Respondent on-June 12, 19,69, testified3 thatabout 9 o'clock on, June 3 he had a conversation withDeGennaro in which DeGennaro told him that if he keptup the "good work" and "speeded up a little," he wouldgive him,a 15-cent raise, Hanson further testified that about11, thatmorning he had a second conversation withDeGennaro and, his testimony with respect thereto is asfollows:A.He came up to me-we were both right next to acoach-L was, next to a coach, and- he came up to meand asked me if I knew anything about a union or if Ihad heard anything about a union, and I said, no, Ihadn't; I didn't know that we had one in the company.-And I_asked him if there was one or,if-there was goingto be one, and he said-I believe he gave a negative-response, that there wasn't one.DeGennaro testified that he did have-a conversation withHanson that, morning about a raise, but categoricallydenied that he had the- second conversation-, to whichHanson testified. DeGennaro was a convincing witness indenying,, Hanson's,-, above testimony, while, on the; otherhand, the Trial Examiner did not have the opportunity ofIDuring the period of April through June 1969, trainees were referredby the Inland Area Urban League and the Mexican-American Foundationwith which the Company had agreements. Apparently the Company hadno obligation,to retain a trainee foranylength of time,and the trainingperiod extended for a maximum of 12 weeks.It further appears-that, if thetraineeproved-satisfactory to' theCompany,his employment might becontinued-by the Company beyond his training period.According tocredited-testimony,some 100 to 125 individuals were referred and workedfor varying lengths- of time, but only 2 were retained beyond their trainingperiod.-observing Hanson as he testified. This, in addition to thefact that there is no testimony in the record thatDeGennaro, or any other member of management,similarly questioned any other employee, leads the TrialExaminer to the conclusion that this aspect of Hanson'stestimony cannot be credited.-Gene Tedrick, a representative of the Union, testifiedthat he and another union representative arrived ' at theplant "approximately 5 or 10 minutes before the shiftchanged at the plant," to pass out union, literature andauthorization cards. It appears that the "shift change" hewas referring to was the end of the workday (which is at4:30). Hanson testified that "some time after 4 o'clock thatday," June 3, a foreman by the name of Bob,, ostensiblyKent, spoke to him and two other employees about theactivity of the union representatives. His testimony withrespect to what Kent stated is as follows:Well, he came up and said to us that there were someunion men outside, meaning outside the plant, and hesaid they were handing out leaflets, and he told us not totake any; and he said we should tell them we didn'twant any either.He also testified to furtherstatementsby Kent whichtestimony is as follows:In particular I- can't recall whether it was after theresponse of Tom or before, but he did say what I juststarted to say. He said that with unions you didn't get asmany. benefits than with the company alone without aunion; and he said that after you paid your union duesyou wouldn't be making as much money as you couldbe without paying the union dues and just being aworker.,AlthoughKent was called as a witness, he was notquestioned about this testimony of Hanson. Therefore,Hanson's testimony is credited. -It appears from the record,however, that neither of the DeGennaros learned about theunion literature which was being passed out by the twounion representatives until after-, 4:30. Therefore, it isconcluded that Kent's statementscannot, be- attributed totop management. It is not contended by General Counselthat the above-credited testimony - of Hanson wouldsupport a violation of Section 8(aXl) of the Act,4 and, inview of the finding that the statement about not acceptingunion literature cannot be attributed to top -management,his testimony will not support a finding of unionanimus onthe part of management. There is nothing else in the recordwhich would tend to support such a finding.As the employees left the plant at the end of the workdayon June 3 the union representatives handed them unionliterature and authorization cards. S. DeGennaro testifiedthat he observed the distribution of union leaflets and,cards, and that "everybody was grabbing them." 5 Among2 It should be noted thathe isfrequentlyreferredto in therecord as"Pop —3By deposition taken October2, 1969,before a notary public, at whichtime he was examinedby counsel for the General Counsel and cross-examinedby counselfor the Respondent.4 In anyevent, no purposewould beserved in determining whetherKent's statementswere coercive,since notonly was thereno allegation inthe complaintwith respectthereto,but also it cannotbe said that theincident was fullylitigated.-,5There is-no allegation of a violationof the Actwith--respect to his(Continued) 136DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees who received the material from therepresentatives were the five alleged discriminatees. 6 Nearthe end of the following workday, June 4, each of the fivewas given anotice of his termination and his paycheck.-It. is the General Counsel's contention that they- wereterminated "because they engaged in union/or protectedconcerted activity, or because Respondent believed them tobe so engaged; or, in the alternative, that Respondent knewof union activity in its plant and discharged these fiveemployees in order to frustrate such activity." GeneralCounsel arguesin his brief that his contentions aresupported by'the following: "(1) Respondent's knowledgeof union -activity at its plant, prior to the decision todischarge these employees; (2) the timing of the discharges;and (3) the inconsistencies in and unbelievability ofRespondent's alleged economic reasons for the termina-tions."Respondent's Knowledge of Union ActivityK. Akin antaiked toother employees about the desirability of having a unionduring breaksand at various employees' homes, includingtheir own.`K. Akin testified that the employeesengaged in a"debate about the Union" by writing unsignedmessages onthe bathroom wall for oragainst theUnion. S. DeGennarotestified that he hadseen the messages.There is nothing inthe record, however, to indicate that management hadknowledgeof which employees were responsible for suchmessages.There is nothing in the record to indicate that M.Akin, Young, and Jenkins engaged in any activity withrespect tounion representation other than testimony abouta discussionin which the latter two participated during thelunchbreak on June 3.K. Akin I testified that therewas a"meeting" ` atlunchtimeinwhich he participated, along with Brown,Jenkins,Young, and "at least" two other employees atwhich there was discussion about the Union. Browntestifiedto a "meeting" at lunchtime on June 3 at which theUnion was discussed, but according to him the only otherpersons presentwereYoung and Jenkins. Young'stestimony about a discussion during the lunchbreak onJune 3 apparently corroborates that" of Brown in that hestates thatJenkins and Brown were present, but makes nomention ofK. Akin or any others' being present. On theother hand, Jenkins testified that K. Akin, Young, Brown,and heparticipated in the discussion during lunch on June3.The above is a summary of all of the evidence in therecord of union activity, or protected, concerted activity, onthe part of employees., As above indicated, there is notestimony that M. Akin attended the June 3 "meeting," butobservationof the distribution, and the record would not support such afinding.His testimony is credited that-he was working at the time in theloading area.6 It does not appearthat Respondent perceived that there was anynotable difference in the conduct of the various employees in receiving thematerial fromthe conduct of any of thealleged discriminatees.AlthoughJenkins testifiedthat he stopped to talk to one of the representatives for 10to 15 minutes,it isnotedthat in his pretrial statement he estimated it to be`for a coupleof minutes."However, the Trial Examiner does not considerthat his conversation with the representative was a factor in his discharge.7General Counsel contends that knowledge can be-imputed under thehe did testify that he lunched with K. Akin and Brownduring his previous period of employment in April.There is nothing in the record which would afford a basisfor finding that management hadany specific knowledge ofthe above outlined activity on the part of any particularemployee including the five alleged -discriminatees.7 As-tothe contradictions in the testimony of General Counsel'switnesses with respect to the June 3 lunch "meeting," whilethey raise some doubts as to the credibility of some of saidwitnesses, it, is concluded that Jenkins and `Young -didengage in a discussion about the Union with-Brown andpossibly also K. Akin, but thereis no basisfor finding-thatmanagement had any knowledge of their doing so, or eventhat they had lunch together.-The Timing of the DischargesAt first blush, the number of the discharges and the shortterm of employment of three of the alleged discriminateescast some suspicion on the motive of the' discharges. All fiveof the alleged discrim.inatees were'' discharged on the sameday (just 1 day after the union letter had been received andthe union representatives had distributed union literature).Furthermore, three of the alleged discriminatees weredischargedafteronly 2 days of employments Anexamination of the employment records of the Respondentindicates,however, that neither the number of thedischarges on June 4 nor the short term of employment ofthree of the alleged discrimii atees was novel.In addition to the five alleged discriminatees, two otherswere discharged on the same day. Therefore, there was atotal of seven discharged on June 4. This number, however,is =surpassed by the number of discharges on-March 27,1969. On that day 12 people were discharged. As to thetermination of the three alleged discriminatees after only 2days of employment, it is noted that during the months ofMarch,April,andMay, at least seven people weredischarged after only 1 to 3 days of employment. K. Akin,as an example, was laid off after only 1 day of employmentinMarch.S.DeGennaro credibly testified that, the Respondent'sbusinesswas sporadic: This, in addition to the apparentdifficultytheRespondent had in finding competentemployees among the trainees, would account for the greatturnover in the employment. The record contains an exhibitsetting forth the employees who were terminated or whoquit during the months of March, April, May,'and June.9This exhibit discloses that, in March, 26 people were eitherterminated or quit (23 were discharged and 3 quit); in April,16 were terminated or quit (10 were terminated and 6 quit);inMay, 127 were terminated or quit (7 were-terminated and20 quit); and in June, 26 were terminated or quit (21 were"small plant"doctrine,this contentionis considered hereinbelow.8Although M. Akin, Jenkins, and Young had started work on June 3and were discharged on June 4, M. Akin had worked for the Respondentin April. He had quit his job and was rehired on the morning of June 3.The other two were employed on June 2 and reported for their first day ofwork on June 3.9Resp. Exh. 3.It is noted that in some cases the dates in this exhibit donot fall exactly within the month to which they are ascribed,but mayextend into either the previous month or into early in the succeedingmonth.However, these inaccuracies do not affect the validity of theconclusion drawn from said exhibit. TRAVEL QUEEN COACHES, INC.137terminated and 5 quit). These figures demonstrate the largeamount and great rapidity of the turnover of Respondent'swork force.Thus, it is concluded, that no significance can beattributed to the fact that seven people were terminated onJune 4 (of which five were the alleged discriminatees) or tothe fact that three of the alleged discriminatees weredischarged only after 2 days of employment.Reasons for'Discharges Advanced by RespondentIt is GeneralCounsel's position,in essence,that thereasons advanced by Respondent for the discharge of thefivealleged'discriminateeswere pretextual and should notbe credited: On the other hand, the Respondent contends,in essence, -that there was a decline in business whichmotivated- the discharges and that it selected `saidemployees because of their poor work performance. Theissue raisedby these -opposing contentions is twofold innature:first,whether -or not there was a diminution inRespondent's businessat the time; and second, whether theselectionof the five alleged discriminatees was based onspecious reasons.S. DeGennaro testified that on June 2 he told his fatherthat because of the decline in business they would have tolay off 8 to 10 empIoyees.1O He further testified that, onJune 2, Respondent received from a dealer, Paul Alexan-der; cancellation of orders for seven or eight trailers (whichamountedto about 25 percent of the total production inJune).This testimony is credited.The recorddisclosesthat there was a considerabledownward trend in Respondent's production which wasreflected also in a similardownward trend in the number ofits employees. A survey of its production records disclosesthat -Respondent produced 71 units in January, 120 inFebruary, 105 in March, 60 in April, 41 in May, and 32 inJune.Although, the summaries of the employment recordsare nottotally .accurate, they are apparently substantiallycorrect", and reflect- the following numbers of employeesduring the months preceding and following the discharges;inMarch, there were 69 employees; in April, 76; in May,55; in June, 41; in July, 31; and in August, 27. Therefore, itis concluded that Respondent's contention that the amountof itsbusiness was decliningat the time material herein issubstantially supported by the evidence.All of the allegeddiscriminatees were traineeswith theexceptionof Brown.Brown wasemployed from February18, 1969, to June 4, 1969. M. Akin was first employed onApril 16, but quit on April 25, and was subsequently rehiredon June 3. K. Akin was employed for 1 day in the middle ofMarch and was laid off. He was rehired on April 19 andworked until June 4. Both Jenkins and Young were hired onJune 2 and worked on June 3 and 4.A considerable amount of testimony was elicited fromRespondent'switnessesas to faults in the work perform-ance ofthe five alleged discriminatees, and, likewise, aconsiderable amount of testimony was elicited from thealleged discriminateeswhich,in a large measure,contra-dicts the testimony of Respondent's witnesses.Neither thetestimony of all of Respondent's, witnesses nor of all of thefive alleged discriminatees can be wholly credited.In view of the large turnover of employees, the TrialExaminer is of the opinion that DeGennaro, his son, and, toa lesser extent, Kent could not have remembered all thedetails to which they testified of the work performance ofthe various employees. It is found that their testimony ofthe work performance of the alleged discriminatees is notwholly accurate and may have been based `on faultyrecollection (which is understandable in'the circumstances).On the other hand, the Trial Examiner does credit thetestimony of Respondent witnesses John Williams (whotestified as to the poor work performance of Young and K.Akin), John Ramboz (who testified as to the poor workperformance of Young and K. Akin), Janet Brayer (whotestified as to the poor work performance of M. Akin), andHarvey Harrison (who testified as to the poor workperformance of M. Akin). These witnesses were convincing,and, as employees who worked alongside the allegeddiscriminatees they had a better opportunity, than did topmanagement, of observing the -caliber of their work- andremembering the details.-An analysis of the testimony of DeGennaro,-his son, andKent, as contrasted with the testimony of the allegeddiscriminatees, leads the Trial Examiner to the conclusionthat, while the three members of management may not haveobserved all of the faults they ascribed' to the allegeddiscriminatees, the alleged discriminatees were not asguiltless of any faults as their testimony tended to indicate.No purpose would be served in making findings of thedetails with respect to the testimony as to which faults wereor were not observed by management, or reported to themby other employees, inasmuch as the Trial Examiner creditsthe testimony of the DeGennaros that they selected the fivealleged discriminatees for termination at that time becausethey were aware that they were, or believed them to be,unsatisfactory employees.Following is a discussion of other matters which areraised by General Counsel which he advances as factorswhich should contribute to arriving at a conclusion that thedischargeswere discriminatorilymotivated. ' AlthoughBrown received -three pay raises between February 18 andMay 11, it appears from the credited testimony ofDeGennaro that theseraisesweregranted by a formersupervisor. It is also noted that Brown and K. Akin werenotified by DeGennaro on June 3 that they had been givena raise(which was effective June 2). It appears that theywere told of the raises prior to the determination that theywould be terminated. It is concluded that the determinationwas made some time later that day. DeGennaro-crediblytestified that raises were given, not only to reward goodperformance, but also to encourage a poor performer toimprove. He also credibly testified that it was not unusualto discharge an employee shortly after giving him a raise.This testimony is corroborated by the records whichdisclose that employee Jean Gay who commenced work onMay 27 received a comparativelylarge raiseof 25 cents perhour on June 2 and was discharged on June 3. Other10The recorddisclosesthat besides the seven employees who were11Thereare some inaccuracies as to dates,but they donot affect thedischarged on June 4, an employee was discharged on June 2, and anothercorrectness of the downward trend illustratedon June 3, making atotal of nine. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDexamplesof discharges' shortly after raises (also in themonth of June) are the following: Leon Broussard, whocommenced his employment on May 26, was discharged onJune 12 after receiving a pay raise of 10 cents on June 2;Rowland LaHeist, who commenced his employment onMay 29, and was discharged on June 20, also received a payraise of 10. cents on June 2; and John Gonzales, whocommenced-, his employment on May 27 and was dis-charged on June 19, also received a pay raise of 10 cents onJune 2. In the circumstances, it does not appear to the TrialExaminer that pay raises by Respondent are a reliablecriterion for -a finding that Respondent's employees wereawarded them because of good work performance. As tothe inconsistencies between the reasons for discharge givento the employees and noted in the records of the Company,it appears that they were the result of carelessness and theloosemethods by which such notations were made andcannot be considered as a basis for finding the reason or,reasons given as suspect. Charles Evans, a representative ofthe'Urban League, testified that DeGennaro told him thatJenkins and Young had voluntarily quit which testimonywas denied by DeGennaro. The denial is credited. Evanshad no independent recollection, but was,testifying fromforms which he had prepared and DeGennaro had signed 12which indicated that the two had quit. In addition to thefact that Evans had no independent recollection, it is notedthat the forms; also indicated that the two were guilty ofpoor -attendance (although they were only employed 2 daysand were at work both days),and that they could not adjustto-trainingor work:Concluding Findings, ,In summary, it has been found hereinabove that there isno basis for concluding that the Respondent harbored anyhostility toward the Union; that, of the five allegeddiscriminatees, only two, Brown and K. Akin, engaged inany prounion, activity; that the Respondent did have aneconomic reason for the discharges because of the declinein its business; that the reasons advanced by Respondentfor selecting the five alleged discriminatees for terminationamong the nine who were terminated about the same time(one on June 2,, one on June 3, and seven on June 4) werenot specious;' that neither the number of discharges at thetime nor'the termination of three of the alleged discrimina-teesafteronly 2 days of employment was unusual12 It appearsthat DeGennarosigned the forms without examining them.13The citationsof the General Counsel areas-follows:`National PaperCo.,102 NLRB 1509,1572-1573 (67employees). See also,Century LumberCo., 168 NLRB No36;Tucker AluminumProducts, Inc.,137 NLRB 1090,according to Respondent's past employment practices; andthat there is no specific evidence that Respondent hadknowledge of the union activity, or attitude toward theUnion, of any of thealleged discriminatees.With respect to the matter of such knowledge, theGeneral Counsel contends that it should be imputed basedon the "small plant" doctrine citing several cases.13 Theappropriateness of applying said doctrine is generally basedon an analysis of the record as a whole. Based on the recordas a whole, particularly the findings hereinabove summa-rized, it does not appear appropriate to impute suchknowledge to the Respondent 14 Also, there is no basis forfinding that Respondent had reasonable cause to believe orsuspect that the alleged discriminatees engaged inunion orprotected, concerted activity. The General Counsel ad-vances as an alternative argument that Respondent, havingknowledge of the union activity in its plant, discharged thefive employees, in order to "frustrate" union, activity. Inview of the above findings, particularly. that in light of thepast employment practices of Respondent. there wasnothing novel in the number of employees discharged or inthe short term of employment of three of the allegeddiscriminatees, it does not appear that there is any basis forfinding that the five (of the nine employees who weredischarged on or about the same time) were discharged tofrustrate union activity.On the basis of the foregoing facts and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer,engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The General Counsel has failed to prove by apreponderance of the evidence that K. Akin,' -M. Akin,David Jenkins, Willie Young, and Ed Brown, or any ofthem,were discriminatorily, discharged- in violation ofSection 8(a)(3) and (1) of the Act.RECOMMENDED ORDERThe, complaint should be, and is hereby,dismissed in itsentirety.1095;WiesePlowWelding Co., Inc,123 NLRB616, 618."14Cf.Wiese Plow Welding Co., Inc.,123 NLRB 616,618. It isnoted thatmany of the factorson which the Board relied in imputing knowledge inthe cited case are lacking in the instant case.